DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrens et al (U.S. Patent Number 3,874,771).
With regard to independent claim 1, Behrens et al teaches a camera optical lens (column 1, lines 7-8), comprising from an object side to an image side in sequence (Figure 1): a first lens (Figure 1, element L1), a second lens (Figure 1, element L2), a third lens (Figure 1, element L3), a fourth lens (Figure 1, element L4), a fifth lens (Figure 1, element L5), a sixth lens (Figure 1, element L6) and a seventh lens (Figure 1, element L7), wherein the camera optical lens satisfies the conditional expressions: 1.51 ≤ f1/f ≤ 2.50; 1.70 ≤ n2 ≤ 2.20; -2.00 ≤ f3/f4 ≤ 2.00; -10.00 ≤ 
With regard to dependent claim 2, Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein the camera optical lens satisfies the conditional expressions: 1.52 ≤ f1/f ≤ 2.46; 1.71 ≤ n2 ≤ 2.04; -1.93 ≤ f3/f4 ≤ 1.89; -9.52 ≤ (R13+R14)/(R13-R14) ≤ 9.57; and 1.71 ≤ n5 ≤ 2.08, as defined (column 5, Table 1, wherein f1 (calculated) = 1.61; f=1.000; n1=1.717; f3 (calculated)= -0.64; f4 (calculated)=-0.49; R13=8.600; R14=-2.205; and n5=1.788).
With regard to dependent claim 5, Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein the second lens has a positive refractive power, an object-side surface of the second lens is convex in a paraxial region (column 5, Table 1, data for R2) and an image-side surface of the second lens in concave in the paraxial region (column 5, Table 1, data for R’2) and the camera optical lens satisfies the conditional expressions: 0.59 ≤ f2/f ≤ 31.42; -41.88 ≤ (R3+R4)/(R3-R4) ≤ -0.97; and 0.03 ≤ d3/TTL ≤ 0.12, as defined (column 5, Table 1, wherein f2 (calculated)=1.21; f=1.000; R3=0.495; R4=0.915; d3=0.130 and TTL=1.53).
With regard to dependent claim 6, Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 5 above, and further teaches such a camera optical lens wherein the camera optical lens satisfies the conditional expressions: 0.95 ≤ f2/f ≤ 25.13; -26.18 ≤ (R3+R4)/(R3-R4) ≤ -1.21; and 0.04 ≤ d3/TTL ≤ 0.10, 
With regard to dependent claim 11, Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein the fifth lens has a refractive power, wherein the camera optical lens satisfies the conditional expressions: -5.55 ≤ f5/f ≤ 54.17; -22.15 ≤ (R9+R10)/(R9-R10) ≤ 2.89; and 0.02 ≤ d9/TTL ≤ 0.09, as defined (column 5, Table 1, wherein f5 (calculated)=0.89; f=1.000; R9=-8.600; R10=-0.645; d9=0.110 and TTL=1.53).
With regard to dependent claim 12, Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 11 above, and further teaches such a camera optical lens wherein the fifth lens has a refractive power, wherein the camera optical lens satisfies the conditional expressions: -3.47 ≤ f5/f ≤ 43.34; -13.85 ≤ (R9+R10)/(R9-R10) ≤ 2.31; and 0.04 ≤ d9/TTL ≤ 0.07, as defined (column 5, Table 1, wherein f5 (calculated)=0.89; f=1.000; R9=-8.600; R10=-0.645; d9=0.110 and TTL=1.53).
With regard to dependent claim 19, Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein an F number of the camera optical lens is less than or equal to 2.52 (column 5, line 15).
With regard to dependent claim 20, Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 19 above, and further teaches such a camera optical lens wherein an F number of the camera optical lens is less than or equal to 2.47 (column 5, line 15).


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 11, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al (U.S. Patent Publication 2021/0048623).
With regard to independent claim 1, Dai et al teaches a camera optical lens (page 1, paragraph [0002]), comprising from an object side to an image side in sequence (Figure 7): a first lens (Figure 7, element E1), a second lens (Figure 7, element E2), a third lens (Figure 7, element E3), a fourth lens (Figure 7, element E4), a fifth lens (Figure 7, element E5), a sixth lens (Figure 7, element E6) and a seventh lens (Figure 7, element E7), wherein the camera optical lens satisfies the conditional expressions: 1.51 ≤ f1/f ≤ 2.50; 1.70 ≤ n2 ≤ 2.20; -2.00 ≤ f3/f4 ≤ 2.00; -10.00 ≤ (R13+R14)/(R13-R14) ≤ 10.00; and 1.70 ≤ n5 ≤ 2.20, as defined (page 9, Table 10, wherein f1=6.11; f=3.90; n2=1.76; f3=10.29; f4= -7.69; R13=3.0756; R14=3.8672; and n5=1.73).
With regard to dependent claim 3, Dai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein the first lens has a positive refractive power, an object-side surface of the first lens is convex in a paraxial region (page 9, Table 10, data for S1) and an image-side surface of the first lens in concave in the paraxial region (page 9, Table 10, data for S2) and the camera optical lens satisfies the conditional expressions: -14.80 ≤ 
With regard to dependent claim 4, Dai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3 above, and further teaches such a camera optical lens wherein the camera optical lens satisfies the conditional expressions: -9.25 ≤ (R1+R2)/(R1-R2) ≤ -2.09; and 0.05 ≤ d1/TTL ≤ 0.16 (page 9, Tables 10 and 12, wherein R1=1.8757; R2=3.7292; d1=0.6849 and TTL=5.17).
With regard to dependent claim 11, Dai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein the fifth lens has a refractive power, and the camera optical lens satisfies the conditional expressions: -5.55 ≤ f5/f ≤ 54.17; -22.15 ≤ (R9+R10)/(R9-R10) ≤ 2.89; and 0.02 ≤ d9/TTL ≤ 0.09, as defined (page 9, Tables 10 and 12, wherein f5=16.71; f=3.90; R9=3.0756; R10=3.8672; d9=0.4149 and TTL=5.17).
With regard to dependent claim 15, Dai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein the seventh lens has a negative refractive power (page 9, Table 12, f7=-2.37), and the camera optical lens satisfies the conditional expressions: -42.52 ≤ f7/f ≤ -0.55; and 0.02 ≤ d13/TTL ≤ 0.26, as defined (page 9, Tables 10 and 12, wherein f7=-2.37; f=3.90; d13=0.3600 and TTL=5.17).
With regard to dependent claim 17, Dai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein a total optical length TTL from an object-side surface 
With regard to dependent claim 18, Dai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 17 above, and further teaches such a camera optical lens wherein the total optical length TTL of the camera optical lens is less than or equal to 5.25 mm (page 9, Table 12, TTL=5.17 mm).
With regard to dependent claim 19, Dai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein an F number of the camera optical lens is less than or equal to 2.52 (page 14, Table 28, wherein the F# (defined as f/EPD)=1.53).
With regard to dependent claim 20, Dai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 19 above, and further teaches such a camera optical lens wherein the F number of the camera optical lens is less than or equal to 2.47 (page 14, Table 28, wherein the F# (defined as f/EPD)=1.53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al (U.S. Patent Number 3,874,771), as applied to claim 1 above.
With regard to dependent claim 17, although Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, Behrens et al fails to explicitly teach such a camera optical lens wherein TTL is smaller than or equal to 5.50 mm or wherein the units of measure are specified, Behrens et al does provide the total length of the optical system to be expressed as a normalized number with respect to the focal length (column 3, lines 25-31 and Table 1, wherein TTL=1.53), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens system, as taught by Behrens et al, by scaling the system so that the TTL is less than or equal to 5.50 mm, for compactness.  It should also be noted that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
With regard to dependent claim 18, although Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 17 above, Behrens et al fails to explicitly teach such a camera optical lens wherein TTL is smaller than or equal to 5.25 mm or wherein the units of measure are specified, Behrens et al does provide the total length of the optical system to be expressed as a normalized number with respect to the focal length (column 3, lines 25-31 and Table 1, wherein TTL=1.53), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant .  

Allowable Subject Matter
Claims 7-10, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera optical lens, comprising from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, wherein the camera optical lens satisfies the conditional expressions 1.51 ≤ f1/f ≤ 2.50; 1.70 ≤ n2 ≤ 2.20; -2.00 ≤ f3/f4 ≤ 2.00; -10.00 ≤ (R13+R14)/(R13-R14) ≤ 10.00; and 1.70 ≤ n5 ≤ 2.20, as defined, the prior art fails to simultaneously teach such a camera optical lens: wherein the third lens has a refractive power, and comprises an object side surface being concave in a paraxial region and an image side surface being convex in the paraxial region, and satisfying the conditional expressions: -4.80 ≤ f3/f ≤ 15.71; -66.68 ≤ (R5+R6)/(R5-R6) ≤ -1.79; and 0.02 ≤ d5/TTL ≤ 0.09, as defined and claimed in dependent claim 7;  wherein the fourth lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region, and satisfying the conditional expressions 0.65 ≤ f4/f ≤ 8.80; -24.30 ≤ (R7+R8)/(R7-R8) ≤ -0.30; and 0.04 ≤ d7/TTL ≤ 0.13, as defined and claimed in dependent claim 9; wherein the sixth lens has a positive refractive power, an object side surface .
 With regard to dependent claim 8, claim 8 is allowable as it depends, directly or indirectly, from dependent claim 7 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 10, claim 10 is allowable as it depends, directly or indirectly, from dependent claim 9 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 14, claim 14 is allowable as it depends, directly or indirectly, from dependent claim 13 and therefore inherits all of the limitations of the claim from which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsubara (U.S. Patent Number 3,958,866), Takahashi (U.S. Patent Number 4,009,944), Yamaguchi (U.S. Patent Number 4,514,052), Shiraishi (U.S. Patent Number 4,856,881), Kitahara (U.S. Patent Number 5,920,436), Nakayama (U.S. Patent Publication 2015/0253544) and Li et al (U.S. Patent Publication 2021/0018729) all teach optical lens systems comprising seven lenses.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
23 February 2022